                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

JESSE RYAN ROGSTAD,                                      Case No.: 1:19-cv-00176-REB

       Plaintiff,                                        MEMORANDUM DECISION AND
                                                         ORDER RE: DEFENDANT’S
       vs.                                               MOTION FOR SUMMARY
                                                         JUDGMENT (DKT. 12)
LIEUTENANT JOSH OVERGAARD,

       Defendant.


       Pending is Defendant’s Motion for Summary Judgment (Dkt. 12). Having carefully

considered the record and otherwise being fully advised, the Court enters the following

Memorandum Decision and Order:

                                         BACKGROUND

       Plaintiff, a prison inmate incarcerated at the Idaho Maximum Security Institution,

brought this 42 U.S.C. § 1983 action pro se against Defendant, Lieutenant Overgaard, an Idaho

Department of Correction (“IDOC”) employee. Compl. 1–2 (Dkt. 3). Plaintiff alleges that

sometime in “spring 2018,” Defendant entered Plaintiff’s cell around 3 a.m. and “pushed

[Plaintiff] against the wall and bed,” causing injuries and scarring to the back of Plaintiff’s head.

Compl. 2. On initial review, the Court allowed Plaintiff’s claim to proceed. Initial Review Order

3–4 (Dkt. 7). The Court stated that “though sparse,” the Complaint sufficiently alleged that

Plaintiff’s rights were violated by Defendant’s use of excessive force. Id. at 1, 3.

       Defendant contends that the only physical encounter he had with Plaintiff in 2018

occurred on July 13, 2018, at approximately 3:48 a.m. Def.’s Mem. ISO MSJ 2 (Dkt. 12-1);

Overgaard Decl. ⁋ 11 (Dkt. 12-2). Defendant prepared a “Use of Force Individual Report” in

response to the July 13 encounter. Overgaard Decl. Ex. A (Dkt. 12-3).



  MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MSJ – 1
       Defendant moves for summary judgment, arguing that Plaintiff failed “to exhaust his

administrative remedies in accordance with 42 U.S.C. § 1997e(a) and Idaho Code § 19-4206(1).”

Def.’s MSJ 1 (Dkt. 12). In support of his motion, Defendant argues that Plaintiff did not even

begin, let alone exhaust, IDOC’s three-step administrative grievance process for incidents such

as described in the Complaint. Def.’s Mem. ISO MSJ 3, 5. Defendant contends there is no doubt

that Plaintiff was aware of the administrative process, as he has used it ten times. Id. at 8–9;

Young Decl. Exs. B, C (Dkts. 12-6, 12-7). However, none of those ten grievances, according to

Defendant, applies to the incident described in Plaintiffs’ Complaint because the grievances were

factually unrelated or were not submitted within 30 days after the incident, as IDOC’s policy

requires. Def.’s Mem. ISO MSJ 8–9. Therefore, Defendant contends “it is undisputed Plaintiff

failed to exhaust his administrative remedies” related to the incident and his claims must be

dismissed. Id. at 8–9. Plaintiff did not respond to Defendant’s Motion and the time to do so has

passed. See Dist. Idaho Loc. Civ. R. 7.1.

                                      LEGAL STANDARD

       Summary judgment is proper when a “movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A fact is “material” if it “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if there is

sufficient evidence for a reasonable trier of fact to decide in favor of the nonmoving party. Id.

The court must view reasonable inferences drawn from the record in favor of the nonmoving

party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986). In

deciding a motion for summary judgment, the court “may not weigh the evidence or make

credibility determinations.” Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997).




  MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MSJ – 2
       The party seeking summary judgment always bears both the ultimate burden of

persuasion and the initial burden of producing those portions of the pleadings, discovery, and

affidavits that show the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). “If a moving party fails to carry its initial burden of production, the

nonmoving party has no obligation to produce anything, even if the nonmoving party would have

the ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Companies,

Inc., 210 F.3d 1099, 1102–03 (9th Cir. 2000). Where the moving party carries its burden of

production, then the nonmoving party must produce evidence to support its claim or defense. Id.

at 1103. Doing so requires more than a simple showing that “there is some metaphysical doubt as

to the material facts.” Matsushita Elec., 475 U.S. at 586. Instead, the nonmovant must “identify

with reasonable particularity the evidence that precludes summary judgment,” because the duty

of the court is not to “scour the record in search of a genuine issue of triable fact.” Keenan v.

Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). If the nonmovant fails to produce evidence that

supports its claim or defense, the court must enter summary judgment in favor of the movant. See

Celotex, 477 U.S. at 323.

                                           DISCUSSION

       Under the Prison Litigation Reform Act (“PLRA”), when a correctional institution makes

administrative remedies available to prisoners, an aggrieved prisoner must exhaust such remedies

before suing under § 1983. 42 U.S.C. § 1997e(a); see also Idaho Code § 19-4206(1). A failure to

exhaust such remedies creates only an affirmative defense the defendant must plead and prove,

rather than a prima facie element of the § 1983 claim, because “inmates are not required to

specially plead or demonstrate exhaustion in their complaints.” Jones v. Bock, 549 U.S. 199, 216

(2007). Hence, if the evidence is undisputed even when viewed most favorably to the plaintiff,




  MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MSJ – 3
the defendant is entitled to summary judgment if the plaintiff failed to exhaust administrative

remedies. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014).

       Accordingly, the analysis focuses upon the existence of an available administrative

remedy and whether the prisoner exhausted that available remedy. Id. at 1172. In turn, the

question of exhaustion turns upon the policies and procedures of the specific prison system in

which the plaintiff is incarcerated, and thus can vary from one prison to another. Jones, 549 U.S.

at 218; Woodford v. Ngo, 548 U.S. 81, 88–91 (2007). If the defendant puts on proof of such an

available remedy and the failure of the plaintiff to utilize that remedy, then the burden shifts to

the plaintiff “to come forward with evidence showing that there is something in his particular

case that made the existing and generally available administrative remedies effectively

unavailable to him.” Id.

       When the nonmoving party does not properly address another party’s assertion of fact,

the court may “consider the uncontested material facts as undisputed.” Dist. Idaho Loc. Civ. R.

7.1(e)(2). “[I]f the motion and supporting materials—including the facts considered

undisputed—show that the moving party is entitled to the granting of the motion,” then the court

may properly grant summary judgment. Id.; see also Fed. R. Civ. P. 56(c), (e). “However . . . the

ultimate burden of proof remains with the defendant” when that defendant is seeking summary

judgment in the PLRA context. Albino, 747 F.3d at 1172 (citing Jones, 549 U.S. 199).

       Here, the record evidence shows that IDOC has implemented a three-step administrative

process that is outlined in Standard Operating Procedure 316.02.01.001 (“SOP”). Young. Decl.

Ex. A (Dkt. 12-5). The SOP was in place at the time of the incident alleged by Plaintiff in the

Complaint. All grievances are logged and retained in a record-keeping system, regardless of the

subsequent action taken, or the lack thereof. Def’s Mem. ISO MSJ at 4. The SOP includes




  MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MSJ – 4
template forms to be used by inmates and IDOC personnel, as well as an informational handout

for inmates that summarizes the SOP’s guidelines. Young. Decl. Ex. A, at 21–25.

       Under the SOP, the first of the three steps requires the inmate to submit a grievance on a

“concern” form document to the appropriate IDOC staff member. Def.’s Mem. ISO MSJ 3. If

that informal step does not resolve the grievance, a formal grievance form may be filed within 30

days after the incident on which the grievance is based. Id. After the IDOC Grievance

Coordinator confirms the paperwork is completed properly, the grievance is entered into the

record-keeping system and assigned to an appropriate IDOC staff member for response. Id. The

staff member’s response is also logged and reviewed by an appropriate authority before being

transmitted back to the inmate. Id. at 4. If the inmate is not satisfied with that response, the final

step in the administrative process is to file a grievance appeal, which the Grievance Coordinator

logs into the record-keeping system and then forwards to the appellate authority, generally the

warden. Id. The appellate authority’s response is then logged and transmitted back to the inmate.

Id. at 4. The administrative grievance process is exhausted upon completion of these steps. Id.

       The version of the SOP which Defendant has placed in the record is dated November 7,

2018, many months after the date on which Plaintiff alleges the incident occurred (spring 2018)

and many months after the Defendant claims the incident occurred (July 13, 2018). However,

Plaintiff has not contended that the SOP dated November 7, 2018 is different than the SOP that

was in effect at the time of the alleged incident. Further, the SOP in the record references that it

was originally adopted September 1, 1995, indicating that an administrative grievance process

was in place throughout 2018. Id. Moreover, the template forms and the informational handout

appended to the November 2018 SOP were last updated on June 4, 2018 – a date that would still

be within the “spring 2018” timeframe in which Plaintiff alleges the incident occurred, and more




  MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MSJ – 5
than a month before the date identified by Defendant. Id. at 21–25.

        Hence, the record contains no genuine dispute as to the fact that there was an

administrative grievance process in place at the time of the incident. Plaintiff has not disputed

that the SOP, requiring that he follow such a grievance procedure, applies to the facts of the

instant case. Further, Plaintiff was aware of the administrative process and used that process to

file grievances both before and after the alleged date of the incident. Id. at 8–9; Young Decl. Exs.

B, C. Defendant argues that none of Plaintiff’s ten grievances could apply to the incident at issue

because they were either factually unrelated or were not properly submitted within 30 days after

the incident, as required by the SOP. Def.’s Mem. ISO MSJ 8–9. Plaintiff has not contested

Defendant’s characterization of the grievances filed by Plaintiff over time, particularly as to

Defendant’s contention that none of those grievances was specific to the incident complained of

by Plaintiff in this case.

        The record does contain a grievance dated April 23, 2018, in which the Plaintiff

complained of “malpractice” and wanting “someone to call 911.” Young Decl. Ex. B.1 IDOC did

not follow up on this grievance because IDOC contends that Plaintiff submitted it on the wrong

form and did not provide names of those involved or any dates on which something had

occurred. Id. Plaintiff did not submit a different or revised form with additional information, nor

otherwise seek to correct the alleged shortcomings or seek to appeal IDOC’s decision to not take




1
 There may be a genuine dispute as to whether the incident described in Plaintiff’s Complaint
occurred on April 23, 2018, the date noted with respect to this grievance, or on July 13, 2018, as
Defendant contends. But it is not clear whether the April 23 grievance even relates to the
incident underlying Plaintiff’s Complaint. Regardless, even if Plaintiff initiated the
administrative process with respect to the incident at issue, the undisputed record evidence shows
that he did not exhaust that process. Therefore, the date of the incident is not material because
the undisputed record evidence establishes a lack of exhaustion as to potential grievances arising
out of events on either day.


    MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MSJ – 6
action. Id. Therefore, even if the April 23, 2018 grievance stemmed from the incident sued upon

here, Plaintiff did not exhaust the administrative process after filing the grievance.

       The record contains additional materials which further support this conclusion, to include

a declaration by Tara Young, the IDOC Grievance Coordinator at the Idaho Maximum Security

Institution. Young Decl. ¶ 2 (Dkt. 12-4). Ms. Young attaches to her declaration a copy of

Plaintiff’s “Offender Grievance Listing,” which lists ten grievances filed by Plaintiff. Id. at ¶ 13;

Young Decl. Ex. B (Dkt. 12-6). Nine of the ten grievances were returned without action at level

one of the administrative process. Id. Nothing further was done by Plaintiff after the initial

grievance was filed; hence, there is no dispute that these grievances were not exhausted. The

tenth grievance, which was exhausted, is not related to the incident at issue here.

       Plaintiff’s Complaint alleges that he exhausted his rights in the grievance system, but it

provides no description of what steps he took to do so, despite pre-printed instructions on the

complaint form to “briefly explain the steps taken to exhaust.” Compl. 2. His conclusory

allegation that he exhausted the grievance process may be sufficient to assert an element of his

claim, but it does not, without more, preclude summary judgment against him when the

Defendant has produced evidence that Plaintiff did not exhaust the grievance process. Plaintiff

had an opportunity to respond to and meet such evidence, but he did not. Thus, the undisputed

record evidence shows that Plaintiff did not exhaust the grievance process with respect to any

grievance relating to the alleged incident. Nor did he offer any evidence or argument that the

grievance process was effectively unavailable to him.

       Accordingly, Defendant has presented a prima facie affirmative defense that IDOC has

an administrative grievance process in place and that Plaintiff failed to exhaust that process with

respect to the underlying incident. Plaintiff has not rebutted Defendant’s affirmative defense of




  MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MSJ – 7
exhaustion. Therefore, Defendant is entitled to summary judgment.

                                          ORDER

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion for

Summary Judgment (Dkt. 12) is GRANTED. Plaintiff’s claim against Defendant is

DISMISSED WITHOUT PREJUDICE. The Clerk of the Court is directed to close the case.



                                                  DATED: December 12, 2019


                                                  _________________________
                                                  Ronald E. Bush
                                                  Chief U.S. Magistrate Judge




  MEMORANDUM DECISION AND ORDER RE: DEFENDANT’S MSJ – 8
